Case 1:19-cr-10335-DJC Document 42-2 Filed 09/18/19 Page 1 of 3




           EXHIBIT A
                 Case 1:19-cr-10335-DJC Document 42-2 Filed 09/18/19 Page 2 of 3


DocuSign Envelope ID: 9C5858B0-459A-44E6-A73F-A9A76B913782




                                                           PROMISSORY NOTE

            US$ 250,000                                                                                            July7th, 2018

                        FOR VALUE RECEIVED, the sufficiency and receipt of which is hereby acknowledged,
            LaimchByte.io LLC, with an address for purposes hereofin the cityof Boston, MA(the"Investee"), promises
            to payto theorder of                    with anaddress for purposes hereofatBoston, MA (the "Investor")* or
            such other place as theInvestor may designate inwriting, the principal sum of two hundred and fifty thousand
            (US$250,000) United States Dollars, together with interest as described below, forthepurpose of financing the
            startup.

                        1.      Terms of Payment. This Note shall be due and payable as follows:

                        1.1     Interest Rate. The interest rate shall be calculated at the rate ofthirty-two (32%) percent simple
             interest pertheduration ofthe note. Interest will becalculated onthebasis oftheactual number ofdays elapsed
             since the signing ofthis agreement.

                     1.2      Payment. The principal duehereunder shall be payable in one(1) installment four (4) months
             from thefirst day(kickoff) oftheproject, orthree payments during the term notmore than thirty (30) days apart
             from each other.

                     1.3      Prepayment. This Note may at any time, or from time to time, be prepaid in whole or part,
             without penalty. All payments, including prepayments, shall beapplied first to any accrued interest and then to
             principal.

                        1.4     Terms of Payment.      This Note shall be payable if it is mutually agreed that the deliverable
             presented by the Investee is not in line with what was discussed and executed on in the Project Plan ofPhase 1.
                       2.       Default. In case of default in the payment required underthis Notewhendue. all principal and
             interest shall become immediately dueandcollectible attheoption ofthe Investor. Failure to exercise thisoption
             in the event of a default shall not constitute a waiver of the right to exercise it in the event of any subsequent
             default.

                        3.      Miscellaneous.

                      3.1      The Investee hereby waives presentment for payment, notice of dishonor, protest, notice of
             protest, and diligence in collection.

                     3.2      Nodelay or omission onthepart oftheInvestor inexercising anyright hereunder shall operate
             as a waiver of such right, or of any other right ofthe Investor; nor shall any delay, omission or waiver onany
             one occasion be deemed a bar to or waiverof the sameor any otherrighton any future occasion. No single or
              partial exercise ofa power hereunder shall preclude other exercises thereof, or the exercise ofany other power
              hereunder.

                   3.3     This Note shall be governed by and construed in accordance with the laws of the
              Commonwealth of Massachusetts, without giving effect to itsconflict of laws principles. The Investee hereby
              agrees that any action hereon orrelating hereto may be maintained in a court ofcompetent jurisdiction located
              in the Commonwealth of Massachusetts, and consents to the jurisdiction of any such court for all purposes
              connected herewith.

                      3.4       The invalidity of anyprovision hereofor of anyotherdocument relevant hereto shall notaffect
              the enforceability of anyother provision. Investee shall deem iftheDeliverable issuccessful.
                 Case 1:19-cr-10335-DJC Document 42-2 Filed 09/18/19 Page 3 of 3


DOCuSign Envelope ID: 9C5858BO-459A-44E6-A73F-A9A76B913782




                     3.5       Notices hereunder shall be in writing and shall be sent by certified or registered mail, return
             receipt requested, postage prepaid, addressed to the party to receive such notice at its mailing address first set
             forth herein. Either party may, by notice given as aforesaid, change its address for all subsequent notices.
             Notices shall be deemed given when mailed as aforesaid or when received in fact whether or not mailed as
             aforesaid.

                      IN WITNESS WHEREOF, the Investee heretohas executed and deliveredthis Note to be effective as
             ofthe date first set forth above.

                      Witness:                                            Investee:
                                                                          LaunchByte.io LLC
                                                                               j--— poctiftifltKtl fry*

                                                                               |t<UA,fc*toL               7/7/2018 3:04:20 PM PDT
                                                                          By: v —>o>Dt»«foetiuH)
                      Print:                                                   Tan Kabra, Manager

                      Witness:                                            Investor:




                                                                                                          7/8/2018 4:09:17 PM PDT
                                                                           By: I FEBOOMWCTHttW
                      Print:
